        Case 2:17-cv-01257-JDP Document 37 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELISE KING,                                       Case No. 2:17-cv-01257-JDP
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE
14    CALIFORNIA DEPARTMENT OF                          RESPONSE DUE WITHIN 30 DAYS
      WATER RESOURCES, et al.,
15                                                      ORDER VACATING THE DECEMBER 10,
                         Defendants.                    2020 MOTION HEARING
16

17
            On November 6, 2020, defendants filed a motion for judgment on the pleadings and
18
     noticed the motion for hearing. ECF No. 33. Plaintiff has not responded, and the deadline to do
19
     so has now passed. Accordingly, the court will order plaintiff to show cause why this case should
20
     not be dismissed for failure to prosecute. The court will also grant plaintiff another opportunity to
21
     respond to the pending motion and vacate the hearing.
22
            To manage its docket effectively, the court imposes deadlines on litigants and requires
23
     litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
24
     or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.
25
     U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but
26
     a district court has a duty to administer justice expeditiously and avoid needless burden for the
27
     parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The
28
                                                       1
        Case 2:17-cv-01257-JDP Document 37 Filed 12/10/20 Page 2 of 2


 1   court will give plaintiff a chance to explain why the court should not dismiss the case for

 2   plaintiff’s failure to prosecute. Plaintiff’s failure to respond to this order will constitute a failure

 3   to comply with a court order and will result in dismissal of this case.

 4            Accordingly, it is hereby ordered that:

 5            1.   Plaintiff is ordered to show cause within 30 days why this case should not be

 6                 dismissed for failure to prosecute.

 7            2. Plaintiff is ordered to file a response to defendants’ motion for judgment on the

 8                 pleadings, ECF No. 33, within 30 days of the date of entry of this order.

 9            3. The motion hearing set for December 10, 2020 is hereby vacated.

10            4. Defendants’ motion for judgment, ECF No. 33, will be submitted on the briefs without

11                 a hearing. Defendants may file a reply within seven days of service of plaintiff’s

12                 response.

13
     IT IS SO ORDERED.
14

15
     Dated:        December 9, 2020
16                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
